Citation Nr: 0915733	
Decision Date: 04/27/09    Archive Date: 05/07/09

DOCKET NO.  08-01 041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	North Carolina Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel


INTRODUCTION

The Veteran had active duty service from August 1969 to June 
1971, including service in the Republic of Vietnam from 
October 1970 to May 1971.
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 2004 rating decision of the 
Winston-Salem, North Carolina Regional Office (RO) of the 
Department of Veterans Affairs (VA) which denied the 
Veteran's claim for service connection for PTSD.


FINDING OF FACT

There is evidence that the Veteran engaged in combat, but 
there is no evidence of PTSD as a result of a stressor 
related to that combat.


CONCLUSION OF LAW

The criteria for entitlement to service connection for PTSD 
have not been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations imposes obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.326(a) (2008).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record that is necessary to substantiate the claim; that VA 
will seek to provide; and that the claimant is expected to 
provide. 38 U.S.C.A. § 5103(a); Pelegrini v. Principi, 18 
Vet. App. 112 (2004); C.F.R. § 3.159(b)(1).  

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. 3.159 was amended to eliminate the requirement that VA 
request that a claimant submit any evidence in his or her 
possession that might substantiate the claim.  73 Fed. Reg. 
23, 353 (Apr. 30, 2008).  

The Veteran was provided with a June 2004 letter in which the 
RO notified him of what evidence was required to substantiate 
his PTSD service connection claim.  This letter told him what 
evidence VA would obtain, what evidence he was expected to 
provide, and what assistance VA could provide him in 
obtaining this evidence.  Finally, this letter notified him 
that he should submit any relevant evidence.  This letter 
fulfilled the duty to notify under Pelegrini.

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; 3) a connection between the Veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).

The Veteran has substantiated his status as a Veteran.  The 
second and third elements of Dingess notice were provided in 
the June 2004 letter.  However, the remaining elements of 
proper Dingess notice were not provided until a December 2006 
letter.  The Court has held that VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, supra.

As the Veteran's PTSD service connection claim is being 
denied, and no rating or effective date is being assigned, he 
has suffered no prejudice from any timing deficiency with 
regard to these elements.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993).  Moreover, the defect was cured by 
readjudication in the statement of the case issued in 
December 2007.  See Mayfield v. Nicholson, 499 F.3d 1317 
(Fed. Cir. 2007) (holding timing deficiency was cured by 
readjudication in a supplemental statement of the case).

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. §5103A; 38 C.F.R. §3.159 (c), (d).  This 
duty to assist contemplates that VA will help a claimant 
obtain records relevant to her claim(s), whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination and/or opinion when necessary to make a 
decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has met the duty to assist the Veteran in the development 
of his claim.  The Veteran's service treatment records, 
portions of his service personnel records, and private 
treatment records have been obtained.  

The RO attempted to obtain additional information needed to 
further research his stressors by sending him a PTSD 
questionnaire, which he did not return.  The RO also 
researched service department records and informed the 
Veteran when these records did not support his reports of 
stressors in service.  

The Veteran has not been afforded a VA examination.  As the 
Veteran has been found to not have engaged in combat and no 
credible supporting evidence of his purported stressors have 
been submitted, an examination report could not serve to 
provide such credible supporting evidence.  Existing clinical 
evidence documents a current PTSD diagnosis linked to 
reported in-service stressors.  Hence, a VA examination could 
not serve to substantiate the claim. 38 C.F.R. § 3.304(f).

As the Veteran has indicated that there is no outstanding 
pertinent evidence, the Board may proceed with consideration 
of his claims.  

Service Connection

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from a 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 
7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage v. Gober, 10 Vet. App. 
488, 496 (1997) (citing Wilson v. Derwinski, 2 Vet. App. 16, 
19 (1991).  Once evidence is determined to be competent, the 
Board must determine whether such evidence is also credible.  
See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing 
between competency ("a legal concept determining whether 
testimony may be heard and considered") and credibility ("a 
factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted")).  
Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic diseases, such as psychosis, may be presumed 
to have been incurred during service if manifested to a 
compensable degree within one year of separation from active 
military service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson, 21 Vet. App. 
303 (2007); see Grover v. West, 12 Vet. App. 109, 112 (1999); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Lay 
testimony is competent, however, to establish the presence of 
observable symptomatology and "may provide sufficient 
support for a claim of service connection."  Layno v. Brown, 
supra; see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995) 
(lay person competent to testify to pain and visible flatness 
of his feet); Espiritu v. Derwinski, 2 Vet. App.  at 494-95 
(a lay person may provide eyewitness account of medical 
symptoms). 

Service connection for PTSD requires medical evidence 
diagnosing the condition; a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  If the evidence establishes 
that the Veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the Veteran's 
service, the Veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f).  

Corroboration of every detail of a claimed stressor, 
including personal participation, is not required.  Instead, 
independent evidence that the incident occurred is 
sufficient.  Pentecost v. Principi, 16 Vet. App. 124 (2002).  

The Board must make a specific finding as to whether the 
Veteran actually engaged in combat.  Zarycki v. Brown, 6 Vet. 
App. 91 (1993).

The Court has held that receiving enemy fire can constitute 
participation in combat.  Sizemore v. Principi, 18 Vet. App. 
264 (2004).  A determination that a veteran engaged in combat 
with the enemy may be supported by any evidence which is 
probative of that fact, and there is no specific limitation 
of the type or form of evidence that may be used to support 
such a finding.  VAOPGCPREC 12-99 (1999).  Evidence submitted 
to support a claim that a veteran engaged in combat may 
include the Veteran's own statements and an "almost 
unlimited" variety of other types of evidence.  Gaines v. 
West, 11 Vet. App. 353, 359 (1998).   

If there is no combat experience, or if there is a 
determination that the veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  Doran v. 
Brown, 6 Vet. App. 283, 288-89 (1994).  The veteran's 
testimony alone, cannot, as a matter of law, establish the 
occurrence of a non-combat stressor.  Dizoglio v. Brown, 9 
Vet. App. 163, 166 (1996).  Moreover, a medical opinion 
diagnosing PTSD does not suffice to verify the occurrence of 
the claimed in-service stressors.  Cohen v. Brown, 10 Vet. 
App. 128, 142 (1997); Moreau v. Brown, 9 Vet. App. 389, 395- 
396 (1996).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).  

Factual Background and Analysis

The Veteran contends that he suffers from PTSD as a result of 
traumatic combat experiences that occurred when he was 
stationed in Phu Bai, Vietnam.  He reported an incident in 
which an enemy mortar exploded close to a solider carrying a 
tank of gas, causing him to get on fire and the Veteran 
assisted in putting out the flames.  He reported that he 
later went to the hospital to visit that wounded soldier, but 
did not stay due to that soldier's poor condition.  He also 
reported diving into a bunker at night while the camp came 
under mortar fire, as he was located near the medivac 
helicopter that was a constant target of enemy fire.

The Veteran's April 1969 enlistment and May 1971 discharge 
examinations revealed no relevant abnormalities.  His service 
treatment records were negative for any symptoms, complaints 
or treatments for PTSD or any other psychiatric disorder. 

The Veteran's service personnel and treatment records show 
that he was assigned to the headquarter's battery (HHB) of 
the 1st Battalion, 83rd Artillery during his Vietnam service.  
His military occupational speciality (MOS) was listed as 
cook.

Service personnel records including the certificate of 
discharge from service do not show any combat decorations.  
In August 2005, the Veteran submitted a copy of a portion of 
a citation indicating that he was awarded the Bronze Star 
Medal for meritorious service in connection with military 
operations against a hostile force in the Republic of 
Vietnam.  The citation also indicates that he served in a 
combat environment.

A May 2004 private psychiatric report from Dr. J. L. reflects 
the Veteran's reports of serving as a mess sergeant during 
Vietnam, and that he transported food rations to "many 
different soldiers in many different locations in the 
field."  Various symptoms of "chronic and severe" PTSD 
were reported by the Veteran, including daily intrusive 
thoughts, frequent distressing dreams, estrangement and 
detachment from others, restricted affect and severe sleep 
disturbances.  Depressive symptoms, frequent panic attacks as 
well as "some" auditory and visual hallucinations were also 
endorsed.  The Veteran reported that he had been married to 
his second wife for 14 years and that he was employed at a 
lumbar company.  The examiner diagnosed the Veteran as 
suffering from PTSD, noting that the Veteran was "unable to 
sustain social relationships" and was "severely compromised 
in his ability to sustain work relationships."

An October 2006 private psychological examination from L.G. 
reflects the Veteran's reports of receiving enemy fire while 
stationed at Phu Bai, diving into bunkers at night to avoid 
this fire, and described an incident in which an incoming 
mortar round caused a solider carrying a gas tank to catch on 
fire.  Diagnoses of PTSD and depressive disorder, not 
otherwise specified (NOS) were made.

The Veteran's PTSD symptoms were reported to be markedly 
worsened in a February 2007 private psychological treatment 
note.  

The Veteran submitted an excerpt from a 2004 Board decision 
in another veteran's case that detailed the command history 
of the 17th Cavalry, 101st Airborne Division from 
approximately April to May 1971, during which time the unit 
was stationed at Phu Bai.

An April 2007 memorandum from the United States Army and 
Joint Service Records Research Center (JSRRC) Coordinator at 
the RO made a formal finding that the information provided 
regarding the Veteran's purported in-service stressor was 
insufficient to send for verification or to allow meaningful 
research of Marine Corps or National Archives and Records 
Administration (NARA) records.  This memorandum also noted 
that Army records showed that the Veteran's unit was assigned 
to Gia Le military base, approximately 10 miles from Phu Bai.

The Veteran has a current disability as he has been diagnosed 
as suffering from various psychological conditions, including 
PTSD.

The PTSD diagnoses have been linked by medical professionals 
to the purported in-service stressors.  The Board must next 
determine whether there is credible supporting evidence of 
the claimed stressors, or whether the evidence shows that the 
Veteran engaged in combat and the stressor is related to such 
combat.

The citation showing the award of the Bronze Star Medal 
provides evidence that Veteran engaged in combat.  He has, 
however, claimed stressors related only to service in Phu 
Bai, while the service department record shows that the 
Veteran did not serve in that location.  

Under 38 C.F.R. § 3.304(f), credible supporting evidence of a 
claimed stressor is not required if the Veteran engaged in 
combat and the claimed stressor is related to such combat.  
In this case the Veteran is claiming stressors that could not 
be related to his combat experience.

As the Veteran did not serve in Phu Bai, there is no credible 
supporting evidence of his stressors.  

The unit history for the 1st Battalion, 83rd Artillery 
demonstrates that the unit was stationed at Gia Le, not at 
Phu Bai.  The Veteran has not provided the name of the 
solider purportedly injured by enemy fire, and who he 
reported visiting in the hospital.  He also did not responded 
to VA's December 2006 and April 2007 requests for additional 
information regarding his claimed stressors, requests that 
were made in an effort to verify the reported stressors.  

Based on the lack of credible supporting evidence of an in-
service stressor or of any reported stressor related to the 
Veteran's combat, the Board finds that a preponderance of the 
evidence is against finding a nexus between the Veteran's 
current PTSD, or other psychiatric disorder, and active 
service.  That being the case, the preponderance of the 
evidence is against the claim and it must be denied.  38 
U.S.C.A. §5107(b).


ORDER

Entitlement to service connection for PTSD, or other 
psychiatric disorder, is denied.


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


